LEHMAN, J.
The plaintiff has recovered a judgment for money alleged to have been loaned by her assignor to the defendants. The loan is evidenced by a check given to Nathan Rosenzweig and indorsed by him to the firm of which both defendants are members. Nathan Rosenzweig claims that the check was given as a dowry, and not as a loan. While there is a conflict of testimony on this point, the surrounding circumstances seem to corroborate Rosenzweig’s version that the check was given as dowry, for there can be no serious doubt but that the written contract of betrothal provides for the giving of a dowry, and not the payment of a fine, by the bride.
Without now determining whether the check was given as a loan or as dowry to Nathan Rosenzweig, the judgment against the firm of which Nathan Rosenzweig was a member should be reversed, because there is no evidence that it was a firm obligation. The check was given to Nathan Rosenzweig by his prospective father-in-law. It was made out to Nathan Rosenzweig individually. It is claimed that he promised to repay it in installments two months after demand, but nowhere does it appear that he made any promise in behalf of his firm to repay it. The mere fact that it was used to enlarge his business does not make it a firm obligation. The money was apparently loaned to him upon his individual credit, if, in fact, it was loaned, and the copartnership cannot be held liable for its repayment, unless he agreed expressly or impliedly on behalf of the copartnership to repay it. “The question in all cases is whether the name used, and to which credit is given, is that of the firm, or a name which the firm has adopted and used as a name to designate the partnership; and it is only in cases where such name has been used that the members of the firm have been held.” National Bank of Salem v. Thomas, 47 N. Y. 15.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.